                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Roanoke Division

YUNSONG ZHAO,

                       Plaintiff,

v.                                                   CIVIL ACTION NO. 7:18-cv-189
                                                     Judge Michael F. Urbanski

VIRGINIA POLYTECHNIC INSTITUTE
AND STATE UNIVERSITY,
JAMES C. MCCLAIN,
in his individual capacity,
BRIAN WILSON,
n his individual capacity, and
ROHSAAN SETTLE,
in his individual and official capacities.

                       Defendants.

 PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS THE REMAINING PORTION
       OF COUNT II OF PLAINTIFF’S SECOND AMENDED COMPLAINT

        Plaintiff, by counsel, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

moves to voluntarily dismiss, with prejudice, the remaining cause of action in his Second

Amended Complaint against Defendant Rohsaan Settle. In support of this motion, Plaintiff states

as follows:

     1. By ORDER entered July 31, 2018, (ECF No. 63) this Court dismissed Defendants James

        McClain and Brian Wilson;

     2. By ORDER entered October 15, 2018, and filed October 16, 2018, (ECF No. 95) this

        Court dismissed all counts of Plaintiff’s Second Amended Complaint except Count II

        against Defendant Rohsaan Settle, in his official capacity, seeking injunctive and

        declaratory relief;




Case 7:18-cv-00189-MFU Document 105 Filed 07/29/19 Page 1 of 3 Pageid#: 1859
   3. Plaintiff no longer wishes to pursue injunctive and declaratory relief against Defendant

       Settle; and

   4. By granting Plaintiff’s motion, all Plaintiff’s claims will have been adjudicated by this

       Court and this matter may be stricken from the active docket of this Court.

       WHEREFORE, Plaintiff requests that this Court enter a FINAL ORDER granting

Plaintiff’s motion and dismissing the remaining claims, with prejudice, against Defendant

Rohsaan Settle and striking this matter from the active docket of this Court, and any other relief

this Court deems just, equitable, or appropriate. Plaintiff is authorized to state that Defendant

Settle does not oppose dismissal, with prejudice, and does not oppose this motion.

       Respectfully submitted this 29th day of July 2019.

                                                      YUNSONG ZHAO

                                              By:        s/ Mario B. Williams
                                                      Mario B. Williams (VSB No. 91955)
                                                      NDH LLC
                                                      44 Broad St. NW, Suite 200
                                                      Atlanta, GA 30303
                                                      404-254-0442/404-935-9391 FAX
                                                      mwilliams@ndh-law.com
                                                      Counsel for Plaintiff




                                                 2
Case 7:18-cv-00189-MFU Document 105 Filed 07/29/19 Page 2 of 3 Pageid#: 1860
                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this 29th day of July, 2019, the foregoing PLAINTIFF’S MOTION TO
VOLUNTARILY DISMISS THE REMAINING PORTION OF COUNT II OF PLAINTIFF’S
SECOND AMENDED COMPLAINT was filed electronically with the Clerk of Court using the
CM/ECF system, which will send notification of such filing (NEF), to the following counsel for
Defendant Rohsaan Settle:

                                        Kay Heidbreder
                                        University Legal Counsel and
                                        Senior Assistant Attorney General
                                        heidbred@vt.edu

                                        M. Hudson McClanahan
                                        Associate University Legal Counsel and
                                        Assistant Attorney General
                                        hud3@vt.edu

                                        Stephen F. Capaldo
                                        Associate University Legal Counsel and
                                        Assistant Attorney General
                                        scapaldo@vt.edu

                                        Kristina J. Hartman
                                        Associate University Legal Counsel and
                                        Assistant Attorney General
                                        Kjhart06@vt.edu

                                        University Legal Counsel
                                        Burruss Hall, Suite 236, Virginia Tech
                                        800 Drillfield Drive
                                        Blacksburg, VA 24060
                                        Phone: (540) 231-6293
                                        Fax: (540) 231-6474

        The filing was sent via U.S. Mail to the following:

                                Jeremy E. Carroll
                                Guynn, Waddell, Carroll & Lockaby, P.C.
                                415 S. College Avenue
                                Salem, VA 24153
                                Counsel for Defendant Brian Wilson

                                                                s/ Mario B. Williams
                                                                Counsel for Plaintiff




                                                  3
Case 7:18-cv-00189-MFU Document 105 Filed 07/29/19 Page 3 of 3 Pageid#: 1861
